DETAILED ACTION
This office action is in response to application filed on 3/25/2021.
Claims 1 – 20 are pending.
Priority is as CON of 17/122878 (filed on 12/15/2020), which claimed priority to Provisional application 63/094819 (filed on 10/21/2020).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 3, 6 – 8, 11 – 15, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al: “CloudWF: A Computational Workflow System for Clouds Based on Hadoop“, CloudCom 2009, LNCS 5931, pp. 393–404, 2009, Springer-Verlag Berlin Heidelberg (hereinafter Zhang), in view of Magazine et al (US 20210065119, hereinafter Magazine), and further in view of Sanjabi et al (US 20180143858, hereinafter Sanjabi).

As per claim 1, Zhang discloses: A DevOps pipeline orchestration method comprising: 
accessing a user specified workflow defining a DevOps pipeline including: (Zhang page 395, last paragraph: “When the cloud Front End receives a user workflow description file, it parses the file into independent workflow components and stores the components into three HBase tables. In the workflow table (“WF”), we store workflow metadata, such as workflow IDs. In the workflow block table (“WFBlock”), we store block metadata such as ID and execution status. In the workflow connector table (“WFConnector”), we store block-to-block dependency information, including any file transfers that are required from the origin block to the destination block”; page 397, last paragraph: “Blocks A, B and C perform simple unix commands, and output files from blocks A and B are used as input for block C. CloudWF automatically stages these files from the cloud nodes on which A and B are executed, to the cloud node on which C executes, using DFS as an intermediary”.)
and orchestrating the DevOps pipeline including orchestrating DevOps tools along with one or more of: source code, executable images, data, containers, and configuration between DevOps pipeline stages, including: executing the first DevOps pipeline stage at the first computing location, including: accessing first pipeline stage input data; operating the first DevOps pipeline stage transforming the first pipeline stage input data into first pipeline stage output data; deriving first stage operational data associated with operating the first DevOps pipeline stage; logging the first stage operational data; (Zhang page 397, last paragraph: “Blocks A, B and C perform simple unix commands, and output files from blocks A and B are used as input for block C. CloudWF automatically stages these files from the cloud nodes on which A and B are executed, to the cloud node on which C executes, using DFS as an intermediary.”; page 398, last paragraph, “In block A a simple MapReduce wordcount is executed on a file that resides in the DFS user directory (/user/c15zhang/wordcount/input), and the result is stored in a DFS file in a system location (referred to by $outA1 in block A). This result file is also staged out to a file in the user DFS area (/user/c15zhang/wordcount/output).”; page 402, last paragraph: “CloudWF executes blocks and connectors whenever they are ready for execution. For example, for the workflow of Figures 3 and 4, the user initiates execution through the Front End, after which blocks A and B (which have dependency count 0) are set to ‘readyForExecution’ in the WFBlock table. Upon polling, the Block broker (Figure 2) finds the blocks that are ready for execution and submits Wrappers to the cloud pool. When block A finishes, the connectors that originate from A (obtained by a fast query of WFConnector) are set as ‘ready-ForExecution’, and are then picked up by the Connection broker and submitted for execution. Upon completion of the connector from A to C, the dependency count of C is decreased by one. When both connectors have executed, C then becomes ready for execution. If any Wrapper fails, it is restarted by the MapReduce framework automatically for six times by default. If all retries fail, the task (block or connector) fails and thus the entire workflow fails. If the Wrapper is alive and the submitted component execution fails, the Wrapper detects this failure and restarts the failed component command once. If the command fails again, the Wrapper marks the component status to fail and thus the entire workflow fails. In the future, more advanced failure handling mechanisms will be introduced to better cope with workflow failures”.)
Zhang did not explicitly disclose:
declaring one or more of: a first quality gate or a first security gate associated with a first DevOps pipeline stage designated to run at a first computing location; 
and declaring one or more of: a second quality gate or a second security gate associated with a second DevOps pipeline stage designated to run at a second at a second computing location; 
determining that the first operational data satisfies the one or more of: the first quality gate or the first security gate; 
and notifying a party that the first policy conditions are satisfied; 
and receiving approval from the party to transition to a next pipeline stage.

However, Magazine teaches:
and notifying a party that the policy conditions are satisfied; and receiving approval from the party to transition to a next pipeline stage. (Magazine [0076])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Magazine into that of Zhang in order to notify a party that the first policy conditions are satisfied; receiving approval from the party to transition to a next pipeline stage; and notifying another party of the determination; and proceeding to a next pipeline activity based on the determination. Magazine has shown that the claimed limitations are merely commonly known design choices for implementing workflow. this applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

Sanjabi teaches:
declaring one or more of: a first quality gate or a first security gate associated with a first DevOps pipeline stage designated to run at a first computing location; and declaring one or more of: a second quality gate or a second security gate associated with a second DevOps pipeline stage designated to run at a second at a second computing location; determining that the first operational data satisfies the one or more of: the first quality gate or the first security gate; (Sanjabi [0006] and [0063])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Sanjabi into that of Zhang and Magazine in order to declare one or more of: a first quality gate or a first security gate associated with a first DevOps pipeline stage designated to run at a first computing location; and declaring one or more of: a second quality gate or a second security gate associated with a second DevOps pipeline stage designated to run at a second at a second computing location; determining that the first operational data satisfies the one or more of: the first quality gate or the first security gate. Sanjabi [0003] – [0004] teaches the claimed limitations are commonly known properties of workflow execution to ensure quality, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103. 

As per claim 2, the combination of Zhang, Magazine and Sanjabi further teach:
The method of claim 1, further comprising: in response to the approval, executing the second DevOps pipeline stage at the second computing location, including: accessing the first pipeline stage output data; utilizing at least a portion of the first pipeline stage output data as second pipeline stage input data; operating the second DevOps pipeline stage transforming the second pipeline stage input data into second pipeline stage output data; deriving second stage operational data associated with operating the second DevOps pipeline stage; logging the second stage operational data; determining whether the second operational data does or does not satisfy the one or more of: the second quality gate or the second security gate; and notifying another party of the determination; and proceeding to a next pipeline activity based on the determination. (Zhang page 402, last paragraph: “CloudWF executes blocks and connectors whenever they are ready for execution. For example, for the workflow of Figures 3 and 4, the user initiates execution through the Front End, after which blocks A and B (which have dependency count 0) are set to ‘readyForExecution’ in the WFBlock table. Upon polling, the Block broker (Figure 2) finds the blocks that are ready for execution and submits Wrappers to the cloud pool. When block A finishes, the connectors that originate from A (obtained by a fast query of WFConnector) are set as ‘ready-ForExecution’, and are then picked up by the Connection broker and submitted for execution. Upon completion of the connector from A to C, the dependency count of C is decreased by one. When both connectors have executed, C then becomes ready for execution. If any Wrapper fails, it is restarted by the MapReduce framework automatically for six times by default. If all retries fail, the task (block or connector) fails and thus the entire workflow fails. If the Wrapper is alive and the submitted component execution fails, the Wrapper detects this failure and restarts the failed component command once. If the command fails again, the Wrapper marks the component status to fail and thus the entire workflow fails. In the future, more advanced failure handling mechanisms will be introduced to better cope with workflow failures” and Magazine [0076])

As per claim 3, the combination of Zhang, Magazine and Sanjabi further teach:
The method of claim 2, further comprising: configuring the first DevOps pipeline stage at the first computing location; configuring the second DevOps pipeline stage at the second computing location; and connecting and chaining first DevOps pipeline stage output to second DevOps pipeline stage input. (Zhang page 397, last paragraph: “Blocks A, B and C perform simple unix commands, and output files from blocks A and B are used as input for block C. CloudWF automatically stages these files from the cloud nodes on which A and B are executed, to the cloud node on which C executes, using DFS as an intermediary.”)

As per claim 6, Zhang discloses: A DevOps pipeline orchestration method comprising: 
accessing a user specified workflow defining a DevOps pipeline including: (Zhang page 395, last paragraph: “When the cloud Front End receives a user workflow description file, it parses the file into independent workflow components and stores the components into three HBase tables. In the workflow table (“WF”), we store workflow metadata, such as workflow IDs. In the workflow block table (“WFBlock”), we store block metadata such as ID and execution status. In the workflow connector table (“WFConnector”), we store block-to-block dependency information, including any file transfers that are required from the origin block to the destination block”; page 397, last paragraph: “Blocks A, B and C perform simple unix commands, and output files from blocks A and B are used as input for block C. CloudWF automatically stages these files from the cloud nodes on which A and B are executed, to the cloud node on which C executes, using DFS as an intermediary”.)
and orchestrating the DevOps pipeline including orchestrating DevOps tools along with one or more of: source code, executable images, data, containers, and configuration between DevOps pipeline stages, including: executing the first DevOps pipeline stage at the first computing location, including: accessing first pipeline stage input data; operating the first DevOps pipeline stage transforming the first pipeline stage input data into first pipeline stage output data; deriving first stage operational data associated with operating the first DevOps pipeline stage; logging the first stage operational data; (Zhang page 397, last paragraph: “Blocks A, B and C perform simple unix commands, and output files from blocks A and B are used as input for block C. CloudWF automatically stages these files from the cloud nodes on which A and B are executed, to the cloud node on which C executes, using DFS as an intermediary.”; page 398, last paragraph, “In block A a simple MapReduce wordcount is executed on a file that resides in the DFS user directory (/user/c15zhang/wordcount/input), and the result is stored in a DFS file in a system location (referred to by $outA1 in block A). This result file is also staged out to a file in the user DFS area (/user/c15zhang/wordcount/output).”; page 402, last paragraph: “CloudWF executes blocks and connectors whenever they are ready for execution. For example, for the workflow of Figures 3 and 4, the user initiates execution through the Front End, after which blocks A and B (which have dependency count 0) are set to ‘readyForExecution’ in the WFBlock table. Upon polling, the Block broker (Figure 2) finds the blocks that are ready for execution and submits Wrappers to the cloud pool. When block A finishes, the connectors that originate from A (obtained by a fast query of WFConnector) are set as ‘ready-ForExecution’, and are then picked up by the Connection broker and submitted for execution. Upon completion of the connector from A to C, the dependency count of C is decreased by one. When both connectors have executed, C then becomes ready for execution. If any Wrapper fails, it is restarted by the MapReduce framework automatically for six times by default. If all retries fail, the task (block or connector) fails and thus the entire workflow fails. If the Wrapper is alive and the submitted component execution fails, the Wrapper detects this failure and restarts the failed component command once. If the command fails again, the Wrapper marks the component status to fail and thus the entire workflow fails. In the future, more advanced failure handling mechanisms will be introduced to better cope with workflow failures”.)
Zhang did not explicitly disclose:
declaring a first threshold associated with a first DevOps pipeline stage designated to run at a first computing location; and declaring a second threshold associated with a second DevOps pipeline stage designated to run at a second at a second computing location;
determining that the first operational data satisfies the first threshold; 
and notifying a party that the first policy conditions are satisfied; 
and receiving approval from the party to transition to a next pipeline stage.

However, Magazine teaches:
and notifying a party that the policy conditions are satisfied; and receiving approval from the party to transition to a next pipeline stage. (Magazine [0076])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Magazine into that of Zhang in order to notify a party that the first policy conditions are satisfied; receiving approval from the party to transition to a next pipeline stage; and notifying another party of the determination; and proceeding to a next pipeline activity based on the determination. Magazine has shown that the claimed limitations are merely commonly known design choices for implementing workflow. this applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

Sanjabi teaches:
declaring a first threshold associated with a first DevOps pipeline stage designated to run at a first computing location; and declaring a second threshold associated with a second DevOps pipeline stage designated to run at a second at a second computing location; determining that the first operational data satisfies the first threshold; (Sanjabi [0006] and [0063])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Sanjabi into that of Zhang and Magazine in order to declare one or more of: a first quality gate or a first security gate associated with a first DevOps pipeline stage designated to run at a first computing location; and declaring one or more of: a second quality gate or a second security gate associated with a second DevOps pipeline stage designated to run at a second at a second computing location; determining that the first operational data satisfies the one or more of: the first quality gate or the first security gate. Sanjabi [0003] – [0004] teaches the claimed limitations are commonly known properties of workflow execution to ensure quality, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103. 

As per claim 7, the combination of Zhang, Magazine and Sanjabi further teach:
The method of claim 6, further comprising: in response to the approval, executing the second DevOps pipeline stage at the second computing location, including: accessing the first pipeline stage output data; utilizing at least a portion of the first pipeline stage output data as second pipeline stage input data; operating the second DevOps pipeline stage transforming the second pipeline stage input data into second pipeline stage output data; deriving second stage operational data associated with operating the second DevOps pipeline stage; logging the second stage operational data; determining whether the second operational data does or does not satisfy the second threshold; and notifying another party of the determination; and proceeding to a next pipeline activity based on the determination. (Zhang page 402, last paragraph: “CloudWF executes blocks and connectors whenever they are ready for execution. For example, for the workflow of Figures 3 and 4, the user initiates execution through the Front End, after which blocks A and B (which have dependency count 0) are set to ‘readyForExecution’ in the WFBlock table. Upon polling, the Block broker (Figure 2) finds the blocks that are ready for execution and submits Wrappers to the cloud pool. When block A finishes, the connectors that originate from A (obtained by a fast query of WFConnector) are set as ‘ready-ForExecution’, and are then picked up by the Connection broker and submitted for execution. Upon completion of the connector from A to C, the dependency count of C is decreased by one. When both connectors have executed, C then becomes ready for execution. If any Wrapper fails, it is restarted by the MapReduce framework automatically for six times by default. If all retries fail, the task (block or connector) fails and thus the entire workflow fails. If the Wrapper is alive and the submitted component execution fails, the Wrapper detects this failure and restarts the failed component command once. If the command fails again, the Wrapper marks the component status to fail and thus the entire workflow fails. In the future, more advanced failure handling mechanisms will be introduced to better cope with workflow failures” and Magazine [0076])

As per claim 8, the combination of Zhang, Magazine and Sanjabi further teach:
The method of claim 7, further comprising: configuring the first DevOps pipeline stage at the first computing location; configuring the second DevOps pipeline stage at the second computing location; and connecting and chaining the first DevOps pipeline stage output to second DevOps pipeline stage input. (Zhang page 397, last paragraph: “Blocks A, B and C perform simple unix commands, and output files from blocks A and B are used as input for block C. CloudWF automatically stages these files from the cloud nodes on which A and B are executed, to the cloud node on which C executes, using DFS as an intermediary.”)

As per claim 11, it is the system variant of claim 1 and is therefore rejected under the same rationale.
As per claim 12, it is the system variant of claim 2 and is therefore rejected under the same rationale.
As per claim 13, it is the system variant of claim 3 and is therefore rejected under the same rationale.

As per claim 14, the combination of Zhang, Magazine and Sanjabi further teach:
The system of claim 13, wherein instructions configured to execute the first DevOps pipeline stage at the first computing location comprises instructions configured to execute the first DevOps pipeline stage in a cloud; wherein instructions configured to execute the second DevOps pipeline stage at the second computing location comprise instructions configured to executing the second DevOps pipeline stage in user on-premise resources; wherein instructions configured to orchestrate the DevOps pipeline comprise instructions configured to orchestrate the DevOps pipeline spanning the cloud and the user on-premise resources; and wherein instructions configured to connect and chain the first DevOps pipeline stage output to second DevOps pipeline stage input comprise instructions configured to connect and chain computing resources of the cloud with the user on-premise resources. (Zhang pages 400 - 402, section 2.4)

As per claim 15, the combination of Zhang, Magazine and Sanjabi further teach:
The system of claim 13, wherein instructions configured to execute the first DevOps pipeline stage at the first computing location comprises instructions configured to execute the first DevOps pipeline stage in a first cloud; wherein instructions configured to execute the second DevOps pipeline stage at the second computing location comprise instructions configured to executing the second DevOps pipeline stage in a second cloud; wherein instructions configured to orchestrate the DevOps pipeline comprise instructions configured to orchestrate the DevOps pipeline spanning the first cloud and the second cloud; and wherein instructions configured to connect and chain the first DevOps pipeline stage output to second DevOps pipeline stage input comprise instructions configured to connect and chain computing resources of the first cloud with resources of the second cloud. (Zhang pages 400 - 402, section 2.4)

As per claim 17, the combination of Zhang, Magazine and Sanjabi further teach:
The system of claim 13, wherein instructions configured to execute the first DevOps pipeline stage comprise instructions configured to execute a first microservice; wherein instructions configured to execute the second DevOps pipeline stage comprise instructions configured to execute a second microservice; and wherein instructions configured to connect and chain the first DevOps pipeline stage output to second DevOps pipeline stage input comprise instructions configured to connect and chain the first microservice to the second microservice. (Zhang page 398, last paragraph: “The user specifies in a connector in the XML file that $outA1 will also serve as input to block B, and CloudWF then makes the files accessible to block B (by a mechanism to be explained in Section 2.4). Block B performs a wordcount on the output file of block A, and puts the result in file /user/c15zhang/wordcount/final in the DFS user area. Note that the DFS files that have to be passed from block A to block B in Figure 4 are parametrized by placeholders $outA1 and $inB1, and CloudWF replaces these placeholders by absolute DFS paths at execution time.:

As per claim 19, the combination of Zhang, Magazine and Sanjabi further teach:
The system of claim 11, wherein instructions configured to execute the DevOps pipeline comprises instructions configured to execute one of: a software development pipeline, a data pipeline, a machine learning pipeline, an artificial intelligence pipeline, a salesforce pipeline, a service now developer pipeline, a pega pipeline template, or a database (DB) deployment. (Zhang page 403, section 3, Advanced Features, subsection 2.)  

As per claim 20, the combination of Zhang, Magazine and Sanjabi further teach:
The system of claim 11, wherein instructions configured to log the first operational data comprise instructions configured to form a console log and an activity log from the first operational data; and further comprising instructions configured to stream the console log and the activity log to a party in real-time. (Zhang page 396, first paragraph.)

Claim(s) 4, 5, 9, 10, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Magazine and Sanjabi, and further in view of Svetov et al (US 20110283281, hereinafter Svetov).

As per claim 4, the combination of Zhang, Magazine and Sanjabi did not teach:
The method of claim 3, wherein configuring the first DevOps pipeline stage comprises configuring the first DevOps pipeline stage in accordance with first Role Based Access Control (RBAC) conditions associated with the one or more of: the first quality gate or the first security gate; and wherein configuring the second DevOps pipeline stage comprises configuring the second DevOps pipeline stage in accordance with second Role Based Access Control (RBAC) conditions associated with the one or more of: the second quality gate or the second security gate.
However, Svetov teaches:
The method of claim 3, wherein configuring the first DevOps pipeline stage comprises configuring the first DevOps pipeline stage in accordance with first Role Based Access Control (RBAC) conditions associated with the one or more of: the first quality gate or the first security gate; and wherein configuring the second DevOps pipeline stage comprises configuring the second DevOps pipeline stage in accordance with second Role Based Access Control (RBAC) conditions associated with the one or more of: the second quality gate or the second security gate. (Svetov [0060])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Svetov into that of Zhang, Magazine and Sanjabi in order to configure first DevOps pipeline stage in accordance with first Role Based Access Control (RBAC) conditions associated with the one or more of: the first quality gate or the first security gate; and wherein configuring the second DevOps pipeline stage comprises configuring the second DevOps pipeline stage in accordance with second Role Based Access Control (RBAC) conditions associated with the one or more of: the second quality gate or the second security gate. Svetov has shown that the claimed limitations are commonly known steps for configuration network workflows, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103. 

As per claim 5, the combination of Zhang, Magazine and Sanjabi did not teach:
The method of claim 1, wherein declaring one or more of: a first quality gate or a first security gate comprises declaring the one or more of: the first quality gate or the first security gate in accordance with first Role Based Access Control (RBAC) conditions; and wherein declaring one or more of: a second quality gate or a second security gate comprises declaring the one or more of: the second quality gate or the second security gate in accordance with second Role Based Access Control (RBAC) conditions.
However, Svetov teaches:
The method of claim 1, wherein declaring one or more of: a first quality gate or a first security gate comprises declaring the one or more of: the first quality gate or the first security gate in accordance with first Role Based Access Control (RBAC) conditions; and wherein declaring one or more of: a second quality gate or a second security gate comprises declaring the one or more of: the second quality gate or the second security gate in accordance with second Role Based Access Control (RBAC) conditions. (Svetov [0060])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Svetov into that of Zhang, Magazine and Sanjabi in order to configure first DevOps pipeline stage in accordance with first Role Based Access Control (RBAC) conditions associated with the one or more of: the first quality gate or the first security gate; and wherein configuring the second DevOps pipeline stage comprises configuring the second DevOps pipeline stage in accordance with second Role Based Access Control (RBAC) conditions associated with the one or more of: the second quality gate or the second security gate. Svetov has shown that the claimed limitations are commonly known steps for configuration network workflows, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103. 

As per claim 9, the combination of Zhang, Magazine and Sanjabi did not teach:
The method of claim 8, wherein configuring the first DevOps pipeline stage comprises configuring the first DevOps pipeline stage in accordance with first Role Based Access Control (RBAC) conditions associated with the first threshold; and wherein configuring the second DevOps pipeline stage comprises configuring the second DevOps pipeline stage in accordance with second Role Based Access Control (RBAC) conditions associated with the second threshold.
However, Svetov teaches:
The method of claim 8, wherein configuring the first DevOps pipeline stage comprises configuring the first DevOps pipeline stage in accordance with first Role Based Access Control (RBAC) conditions associated with the first threshold; and wherein configuring the second DevOps pipeline stage comprises configuring the second DevOps pipeline stage in accordance with second Role Based Access Control (RBAC) conditions associated with the second threshold. (Svetov [0060])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Svetov into that of Zhang, Magazine and Sanjabi in order to configure first DevOps pipeline stage in accordance with first Role Based Access Control (RBAC) conditions associated with the one or more of: the first quality gate or the first security gate; and wherein configuring the second DevOps pipeline stage comprises configuring the second DevOps pipeline stage in accordance with second Role Based Access Control (RBAC) conditions associated with the one or more of: the second quality gate or the second security gate. Svetov has shown that the claimed limitations are commonly known steps for configuration network workflows, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103. 

As per claim 10, the combination of Zhang, Magazine and Sanjabi did not teach:
The method of claim 6, wherein declaring the first threshold comprises declaring the first threshold in accordance with first Role Based Access Control (RBAC) conditions; and wherein declaring the second threshold comprises declaring the second threshold in accordance with second Role Based Access Control (RBAC) conditions.
However, Svetov teaches:
The method of claim 6, wherein declaring the first threshold comprises declaring the first threshold in accordance with first Role Based Access Control (RBAC) conditions; and wherein declaring the second threshold comprises declaring the second threshold in accordance with second Role Based Access Control (RBAC) conditions. (Svetov [0060])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Svetov into that of Zhang, Magazine and Sanjabi in order to configure first DevOps pipeline stage in accordance with first Role Based Access Control (RBAC) conditions associated with the one or more of: the first quality gate or the first security gate; and wherein configuring the second DevOps pipeline stage comprises configuring the second DevOps pipeline stage in accordance with second Role Based Access Control (RBAC) conditions associated with the one or more of: the second quality gate or the second security gate. Svetov has shown that the claimed limitations are commonly known steps for configuration network workflows, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103. 

As per claim 16, the combination of Zhang, Magazine and Sanjabi did not teach:
The system of claim 13, wherein instructions configured to configure the first DevOps pipeline stage comprise instructions configured to configure the first DevOps pipeline stage in accordance with first Role Based Access Control (RBAC) conditions associated with the one or more of: the first quality gate or the first security gate and the first threshold; and wherein instructions configured to configure the second DevOps pipeline stage comprise instructions configured to configure the second DevOps pipeline stage in accordance with second Role Based Access Control (RBAC) conditions associated with the one or more of: the second quality gate or the second security gate and the second threshold.
However, Svetov teaches:
The system of claim 13, wherein instructions configured to configure the first DevOps pipeline stage comprise instructions configured to configure the first DevOps pipeline stage in accordance with first Role Based Access Control (RBAC) conditions associated with the one or more of: the first quality gate or the first security gate and the first threshold; and wherein instructions configured to configure the second DevOps pipeline stage comprise instructions configured to configure the second DevOps pipeline stage in accordance with second Role Based Access Control (RBAC) conditions associated with the one or more of: the second quality gate or the second security gate and the second threshold. (Svetov [0060])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Svetov into that of Zhang, Magazine and Sanjabi in order to configure first DevOps pipeline stage in accordance with first Role Based Access Control (RBAC) conditions associated with the one or more of: the first quality gate or the first security gate; and wherein configuring the second DevOps pipeline stage comprises configuring the second DevOps pipeline stage in accordance with second Role Based Access Control (RBAC) conditions associated with the one or more of: the second quality gate or the second security gate. Svetov has shown that the claimed limitations are commonly known steps for configuration network workflows, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103. 

As per claim 18, the combination of Zhang, Magazine and Sanjabi did not teach:
The system of claim 11, wherein instructions configured to declare one or more of: a first quality gate or a first security gate and a first threshold comprise instructions configured to declare the one or more of: the first quality gate or the first security gate and the first threshold in accordance with first Role Based Access Control (RBAC) conditions; and wherein instructions configured to declare one or more of: a second quality gate or a second security gate and a second threshold comprise instructions configured to declare the one or more of: the second quality gate or the second security gate and the second threshold in accordance with second Role Based Access Control (RBAC) conditions.
However, Svetov teaches:
The system of claim 11, wherein instructions configured to declare one or more of: a first quality gate or a first security gate and a first threshold comprise instructions configured to declare the one or more of: the first quality gate or the first security gate and the first threshold in accordance with first Role Based Access Control (RBAC) conditions; and wherein instructions configured to declare one or more of: a second quality gate or a second security gate and a second threshold comprise instructions configured to declare the one or more of: the second quality gate or the second security gate and the second threshold in accordance with second Role Based Access Control (RBAC) conditions. (Svetov [0060])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Svetov into that of Zhang, Magazine and Sanjabi in order to configure first DevOps pipeline stage in accordance with first Role Based Access Control (RBAC) conditions associated with the one or more of: the first quality gate or the first security gate; and wherein configuring the second DevOps pipeline stage comprises configuring the second DevOps pipeline stage in accordance with second Role Based Access Control (RBAC) conditions associated with the one or more of: the second quality gate or the second security gate. Svetov has shown that the claimed limitations are commonly known steps for configuration network workflows, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 – 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of copending Application No. 17/122878 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the reference application are just obvious variations of the instant application.
Claim 1 – 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of copending Application No. 17/212852 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the reference application are just obvious variations of the instant application.
Claim 1 – 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of copending Application No. 17/216489 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the reference application are just obvious variations of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Thomas et al (US 20200401397) teaches an intelligent software agent platform, coupled to the communication input port, may listen for a trigger indication from the software continuous integration/deployment pipeline. Responsive to the trigger indication, the intelligent software agent platform may apply system configuration and rule layer information to extract software log data and apply a machine learning model to the extracted software log data to generate a pipeline health check analysis report. The pipeline health check analysis report may include, for example, an automatically generated prediction associated with future operation of the software continuous integration/deployment pipeline. The intelligent software agent platform may then facilitate transmission of the pipeline health check analysis report via a communication output port and a distributed communication network;
Delfranco et al (US 20190251488) teaches associating the workflow tasks with a mainframe workflow process, and selecting a target mainframe computing system from a plurality of target mainframe computing systems for execution of the mainframe workflow process. The method further includes transmitting the mainframe workflow process to the selected target mainframe computing system over the communication network, and executing the mainframe workflow process, including plurality of workflow tasks, by the selected target mainframe computing system;
Mathon et al (US 20200387357) teaches using machine generated infrastructure code for software development and infrastructure operations, allowing automated deployment and maintenance of a complete set of infrastructure components. One example system includes a user interface and a management platform in communication with the user interface. The user interface is configured to allow a user to deploy components for a complete web system using a set of infrastructure code such that the components are automatically configured and integrated to form the complete web system on one or more network targets;
Shiafee et al (US 20120159494) teaches create a workflow that includes a first work unit, assign the workflow identifier to the workflow, update the workflow by adding a second work unit to the workflow, receive a work order to process the workflow, decompose the workflow into constituent work units in response to the work order, instantiate tasks that correspond to the constituent work units, and execute a work unit process for each of the tasks;
Mao et al, “GreenPipe: a Hadoop Based Workflow System on Energy-efficient Clouds”, 2012 IEEE 26th International Parallel and Distributed Processing Symposium Workshops & PhD Forum, 2012, IEEE, pages 2211 – 2219.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756. The examiner can normally be reached Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES M SWIFT/Primary Examiner, Art Unit 2196